DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant’s election of Group 3 in the reply filed on 2/8/21 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
	Based on the claim amendments of 2/8/21, claims 6-7 and 12 read on the elected invention.
	Claims 1-5 and 8-11 have been cancelled.
	Claims 6-7 and 12 are being examined.

Priority
This application is a CON of 15/905,293 02/26/2018 ABN which is a CON of 14/081,835 11/15/2013 PAT 9931369 which is a CON of 12/529,537 10/02/2009 ABN which is a 371 of PCT/AT2008/000072 03/03/2008 and claims foreign benefit of AUSTRIA A 340/2007 03/02/2007.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 2/8/21 and 12/13/19 have been considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 6-7 and 12 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Martis et al. (WO 94/14468 cite 23 of IDS 12/13/19; ‘Martis’) in view of Guerrant et al. (US 5,561,111 cite 5 of IDS 12/13/19; ‘Guerrant’).
	Martis teach improved peritoneal dialysis solutions which comprise dextrose and a polypeptide (abstract and claim 1). Martis teach applications for patients specifically for peritoneal dialysis (page 1 lines 23-32). Martis teach that amino acids can be used as nutritional supplements in the dialysis solution (page 23 lines 14-16). Martis teach that glutamine and glutamic acid (i.e. GLX) are the most abundant amino acids in the composition (claim 41). Martis teach that the polypeptide can be a dipeptide (claim 8). 

	Guerrant teach nutritional compositions where the glutamine source is provided by the dipeptide alanyl-glutamine (claim 2). Guerrant teach that glutamine has a short shelf-life (column 2 lines 28-64) and that the dipeptides overcome the stability issues (column 2 lines 56-64 and column 3 lines 60-63). Guerrant teach a range of dosages of the glutamine and specifically recognize up to 10mM glutamine (column 4 lines 41-57). Guerrant specifically recognizes the L-form of glutamine (column 2 line 51).
	It would have been obvious to one of ordinary skill at the time the invention was made to modify the teachings of Martis to use specific dipeptides or amino acid sources because Martis teach polypeptides in the composition (claims 1 and 8) and teach that amino acids can be used as nutritional supplements in the dialysis solution (page 23 lines 14-16). Thus one would have been motivated by the specific suggestion of Martis. One would have been motivated to use the alanyl-glutamine dipeptide of Guerrant because it is described as being used for nutritional compositions (claim 2) (see also MPEP 2143 I rationale A). Martis teach applications for patients specifically for peritoneal dialysis (page 1 lines 23-32) thus one would have treated such subjects. One would have had a reasonable expectation of success since Martis teach that amino acids can be used as nutritional supplements in the dialysis solution (page 23 lines 14-16) and Guerrant teach nutritional compositions where the glutamine source is provided by the dipeptide alanyl-glutamine (claim 2).
	In relation to the patient in need of peritoneal dialysis as recited in claim 6, Martis teach applications for patient specifically for peritoneal dialysis (page 1 lines 23-32).

In relation to line 1 of claim 6 and claim 7, Martis teach applications for patient specifically for peritoneal dialysis (page 1 lines 23-32). Martis teach that the patients have a peritoneal membrane (page 1 lines 23-24) thus the method suggested by Martis is suitable for ‘the prevention of peritoneal membrane failure’ as specifically recited in claim 7.

	The rejections below provides additional motivation for including a compound of the instant invention and provides additional information about what one would have expected.
Claims 6-7 and 12 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Martis et al. (WO 94/14468 cite 23 of IDS 12/13/19; ‘Martis’) in view of Guerrant et al. (US 5,561,111 cite 5 of IDS 12/13/19; ‘Guerrant’) in view of Wischmeyer PE (‘Glutamine and Heat Shock Protein Expression’ Nutrition v18 2002 pages 225-228; cite 41 of IDS 12/13/19; ‘Wischmeyer’) in view of Bidmon et al. (‘Overexpression of HSP-72 confers cytoprotection in experimental peritoneal dialysis’ Kidney International v66 2004 pages 2300-2307; cite 38 of IDS 12/13/19; ‘Bidmon’).
Martis teach improved peritoneal dialysis solutions which comprise dextrose and a polypeptide (abstract and claim 1). Martis teach applications for patients specifically for peritoneal dialysis (page 1 lines 23-32). Martis teach that amino acids can be used as nutritional supplements in the dialysis solution (page 23 lines 14-16). Martis teach that glutamine and glutamic acid (i.e. GLX) are the most abundant amino acids in the composition (claim 41). Martis teach that the polypeptide can be a dipeptide (claim 8). 
	Martis does not teach that the dipeptide is one of the dipeptides as recited in instant claim 12. Martis teach an amino acid composition (claim 41) but does not specifically teach the free amino acid L-glutamine.
	Guerrant teach nutritional compositions where the glutamine source is provided by the dipeptide alanyl-glutamine (claim 2). Guerrant teach that glutamine has a short shelf-life (column 2 lines 28-64) and that the dipeptides overcome the stability issues (column 2 lines 56-64 and column 3 lines 60-63). Guerrant teach a range of dosages of the glutamine and specifically recognize up to 10mM glutamine (column 4 lines 41-57). Guerrant specifically recognizes the L-form of glutamine (column 2 line 51).
	Wischmeyer teach that glutamine is a conditionally essential amino acid and can be a potent enhancer of the heat stress response and a conditionally essential nutrient during serious injury or illness (page 226 first complete paragraph). Wischmeyer teach that numerous studies link glutamine to HSP (heat shock protein) expression specifically HSP-72 (page 226 2nd, 3rd, 4th and 5th complete paragraphs, figure 1 and pages 226-227 connecting paragraph). Wischmeyer states that based on the data glutamine seems to be a potent enhancer of HSP-72 (page 227 section ‘Mechanisms of GLN effect on HSP expression’).

It would have been obvious to one of ordinary skill at the time the invention was made to modify the teachings of Martis to use specific dipeptides or amino acid sources because Martis teach polypeptides in the composition (claims 1 and 8) and teach that amino acids can be used as nutritional supplements in the dialysis solution (page 23 lines 14-16). Thus one would have been motivated by the specific suggestion of Martis. One would have been motivated to use the alanyl-glutamine dipeptide of Guerrant because it is described as being used for nutritional compositions (claim 2) (see also MPEP 2143 I rationale A). Martis teach applications for patients specifically for peritoneal dialysis (page 1 lines 23-32) thus one would have been motivated to treat such subjects. Further, based on the teachings of Wischmeyer and Bidmon one would have been motivated to include glutamine because it has been linked to increased expression of HSP-72 and cytoprotection specifically in peritoneal dialysis. One would have had a reasonable expectation of success since Martis teach that amino acids can be used as nutritional supplements in the dialysis solution (page 23 lines 14-16) and Guerrant teach nutritional compositions where the glutamine source is provided by the dipeptide alanyl-glutamine (claim 2).
In relation to the patient in need of peritoneal dialysis as recited in claim 6, Martis teach applications for patient specifically for peritoneal dialysis (page 1 lines 23-32).
	In relation to a glucose based peritoneal dialysis fluid with a compound as recited in claims 6 and 12, Martis teach improved dialysis solutions which comprise dextrose (i.e. glucose) and a polypeptide (abstract and claim 1). Guerrant teach nutritional compositions where the glutamine source is provided by the dipeptide alanyl-glutamine (claim 2) and recognize the 
In relation to line 1 of claim 6 and claim 7, Martis teach applications for patient specifically for peritoneal dialysis (page 1 lines 23-32). Martis teach that the patients have a peritoneal membrane (page 1 lines 23-24) thus the method suggested by Martis is suitable for ‘the prevention of peritoneal membrane failure’ as specifically recited in claim 7. Further, Wischmeyer teach that numerous studies link glutamine to HSP (heat shock protein) expression specifically HSP-72 (page 226 2nd, 3rd, 4th and 5th complete paragraphs, figure 1 and pages 226-227 connecting paragraph) and Bidmon teach that overexpression of HSP-72 confers cytoprotection in experimental peritoneal dialysis including for mesothelial cells (title and abstract; figure 3 on page 2304). 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 6-7 and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 9,931,369 (as cited with IDS 12/13/19; ‘369’). Although the claims at issue are not identical, they are not patentably distinct from each other.

In AbbVie Inc. v. Kennedy Institute of Rheumatology Trust, 764 F.3d 1366, 112 USPQ2d 1001 (Fed. Cir. 2014), the court explained that it is also proper to look at the disclosed utility in the reference disclosure to determine the overall question of obviousness in a nonstatutory double patenting context. See also Pfizer, Inc. v. Teva Pharm. USA, Inc., 518 F.3d 1353, 86 USPQ2d 1001 (Fed. Cir. 2008); Geneva Pharmaceuticals Inc. v. GlaxoSmithKline PLC, 349 F3d 1373, 1385-86, 68 USPQ2d 1865, 1875 (Fed. Cir. 2003). See, as well, Sun Pharmaceutical Industries v. Eli Lilly and Co., 611 F.3d 1381, 1389 (2010).
Consistent with Sun Pharmaceutical Industries v. Eli Lilly and Co., 611 F. 3d 1381, 1387 (CAFC 2010), it is permissible to use a compound claim to reject a method of use claim where that method of use is disclosed in the specification of the application claiming the compound. According to the Sun Pharma, court, "[i]t would shock one's sense of justice if an inventor could receive a patent upon a composition of matter, setting out at length in the specification the useful purposes of such composition,... and then prevent the public from making any beneficial use of such product by securing patents upon each of the uses to which it may be adapted ...."
	369 recite a peritoneal dialysis fluid for use in a peritoneal dialysis patient (claim 9) where the fluid comprises glucose (claim 1) and the dipeptide alanyl-glutamine (claim 3) where the dipeptide is present at a concentration of 2 mM to 25 mM (claim 1).
	369 does not recite a method of treating.
	It would have been obvious to one of ordinary skill at the time the invention was made to modify the teachings of 369 to treat patients since 369 recite a peritoneal dialysis fluid for use in 
In relation to the patient in need of peritoneal dialysis as recited in claim 6, 369 recite a peritoneal dialysis fluid for use in a peritoneal dialysis patient (claim 9)
	In relation to a glucose based peritoneal dialysis fluid with a compound as recited in claims 6 and 12, 369 recite a peritoneal dialysis fluid where the fluid comprises glucose (claim 1) and the dipeptide alanyl-glutamine (claim 3) where the dipeptide is present at a concentration of 2 mM to 25 mM (claim 1).
In relation to line 1 of claim 6 and claim 7, 369 recite a peritoneal dialysis fluid for use in a peritoneal dialysis patient (claim 9) thus the method suggested by 369 is suitable for the methods as recited in claim 7.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD T NIEBAUER whose telephone number is (571)270-3059.  The examiner can normally be reached on M - F 6:45 - 3:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RONALD T. NIEBAUER
Primary Examiner
Art Unit 1658



/RONALD T NIEBAUER/Examiner, Art Unit 1658